Section 109 of Chapter 9945, Acts of 1923, Special Laws (the City Charter of West Palm Beach), requires the city tax assessment roll to be prepared in substantial conformity with the laws of the State governing state and county assessments, the City Commission to be a *Page 303 
board of equalization. This section of the City Charter construed in connection with Chapter 10038, Acts 1925, Laws of Florida, makes it an immaterial irregularity, not going to the enforceability of unredeemed tax certificates sought to be foreclosed, that the Tax Assessor made an erroneous statement on the tax rolls of the ownership of the assessed land, so long as the land itself was correctly described as an assessable parcel. Therefore the decision in the earlier case of Porter v. Carroll, 84 Fla. 62, 92 So.2d Rep. 809, and kindred holdings, is now no longer applicable to tax assessments made since the effective date of Chapter 10038, Acts of 1925, last mentioned. The tax assessment in this case was made for the unpaid 1928 and 1929 municipal taxes due the City of West Palm Beach.
If the tax certificates cover land not claimed by appellee, and not subject to being taxed because it had become a part of a public street at the time of its assessment for 1928 or 1929 taxes, an appropriate decree adjusting the amount required to redeem the whole to a pro rata part thereof covering only that in which defendant is owner or claimant, can be sought on equitable terms as a means of segregating the defendant's holdings from a tax liability for taxes due on other lands in which it claims no interest. But the tax certificates are nevertheless evidences of liens and validly enforceable as such for the amount of all taxes the defendant owes on the land it asserts claim to as owner.
Rehearing denied.
WHITFIELD, C. J., and ELLIS, BUFORD, and DAVIS, J. J., concur. *Page 304